1    DANIEL HILL, ESQ.
     NV Bar # 12773
2    HILL FIRM
     228 S. 4th Street, 3rd Floor
     Las Vegas, Nevada 89101
3
     Tel:       (702) 848-5000
     Fax:       (702) 442-8338
4    dan@hillfirmlawyers.com
     Attorney for Defendant Elizabeth Trinh
5

6                        UNITED STATES DISTRICT COURT
7
                              DISTRICT OF NEVADA
                                     -oOo-
8
      UNITED STATES OF AMERICA,                             2:17-cr-00287-JCM-VCF
9
                              Plaintiff,                  STIPULATION TO CONTINUE
10                                                            MOTION DEADLINE
                   vs.                                          (First Request)
11
      ELIZABETH TRINH, et al.,
12
                              Defendants.
13

14          IT IS HEREBY STIPULATED AND AGREED by and among the United States of

15   America, through Thomas Flynn, Esq. and Eric Schmale, Esq., Assistant United States

16   Attorneys, together with Shawn Perez, Esq., counsel for defendant Chanh Trinh,

17   Daniel Hill, Esq., counsel for defendant Elizabeth Trinh, and Kevin Stolworthy, Esq.,

18   counsel for defendant Cannedy Trinh, that the motions deadline be continued one

19   week. The parties do not anticipate or intend that the continued motion deadline will

20   affect the current trial date of December 3, 2018.

21          This stipulation is entered into for the following reasons:

22          1. All three defendants are out of custody and do not object to this continuance.

23          2. The defendants need additional time to prepare pretrial motions.

24
                                                  1
1    3. The parties agree to the continuance.

2    4. Additionally, denial of this request for continuance could result in a

3       miscarriage of justice.

4    5. The additional time requested by this Stipulation is made in good faith and

5       not for purposes of delay.

6       This is the first request to continue only the motions deadline.

7           DATED this 29th day of October 2018.

8                                         /s/ Daniel Hill
                                          ______________________
9                                         Daniel Hill, Esq.
                                          Counsel for Elizabeth Trinh
10
                                          /s/ Shawn Perez
11                                        ______________________
                                          Shawn Perez, Esq.
12                                        Counsel for Chanh Trinh

13                                        /s/ Kevin Stolworthy
                                          ______________________
14                                        Kevin Stolworthy, Esq.
                                          Counsel for Cannedy Trinh
15
                                          /s/ Thomas Flynn
16                                        /s/ Eric Schmale
                                          ______________________
17                                        Thomas Flynn, Esq.
                                          Eric Schmale, Esq.
18                                        Counsel for the United States

19

20

21

22

23

24
                                          2
1
                     UNITED STATES DISTRICT COURT
2                        DISTRICT OF NEVADA
3                               -oOo-
4     UNITED STATES OF AMERICA,                        2:17-cr-00287-JCM-VCF

5                             Plaintiff,
                                                        ORDER
6                 vs.

7     ELIZABETH TRINH, et al.,

8                            Defendants.

9
           The ends of justice served by granting a one-week continuance of the motions
10
     deadline, pursuant to the parties’ stipulation, outweigh the best interest of the public
11
     and the defendants in a speedy motions deadline, since the failure to grant said
12
     continuance would be likely to result in a miscarriage of justice, would deny the
13
     defendants herein sufficient time and the opportunity within which to be able to
14
     effectively and thoroughly prepare for pretrial motions, taking into account the
15
     exercise of due diligence.
16
           IT IS THEREFORE ORDERED that pretrial motions in this matter shall be
17
     due on or before November 5, 2018. Any responses or replies shall be due as provided
18
     by LCR 12-1(a).
19

20
                     October 30, 2018
           Dated: _____________________
21

22

23                                          Cam Ferenbach
24
                                            United States Magistrate Judge
                                                3
